Citation Nr: 0509660	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  02-18 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post operative 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased rating for rotator cuff 
syndrome of the right shoulder, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to March 
1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which continued the assigned evaluations.   

At his hearing before the undersigned, the veteran raised a 
claim for increased rating for phlebitis.  Because that issue 
is not properly before the Board it is referred to the RO for 
disposition as appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his hearing before the undersigned in February 2004, the 
veteran indicated that he was scheduled for an annual VA 
examination that was be afforded later that month to address 
his service connected disabilities.  The United States Court 
of Appeals for Veterans Claims (hereinafter, "Court") has 
held that fulfillment of the VA's duty to assist includes the 
procurement and consideration of any clinical data of which 
the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).

Moreover, the veteran submitted additional pertinent medical 
evidence in February 2005 after the case had been certified 
to the Board by the agency of original jurisdiction (AOJ); 
such evidence has not first been considered by the AOJ.  
Pursuant to 38 C.F.R. § 20.1304 (2004), pertinent evidence 
received by the Board under this section necessitates a 
return of the case to the AOJ for review, consideration and 
preparation of a supplemental statement of the case prior to 
a Board decision unless there has been a waiver of such 
referral.  Consequently, a decision by the Board is 
precluded.

During the veteran's personal hearing, held in February 2004, 
at page 11, he testified that symptoms, for his knee and 
shoulder, were worse since his most recent examination in 
December 2001.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following development: 

1.  Treatment records from the VA medical 
center in Dallas for the period from 
January 2004 to the present should be 
obtained and associated with his claims 
folder in order to give the veteran every 
consideration with respect to the present 
appeal and to ensure that the VA has met 
its duty to assist the veteran in 
developing the facts pertinent to the 
claim.  If the search for such records 
has negative results, documentation to 
that effect should be placed in the claim 
file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected postoperative chondromalacia of 
the left knee and rotator cuff syndrome 
of the right shoulder.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.  The examiner is requested 
to identify all symptoms that are related 
to the veteran's service-connected 
postoperative chondromalacia of the left 
knee and rotator cuff syndrome of the 
right shoulder, including whether there 
is recurrent subluxation or lateral 
instability of the left knee.  

The examiner is further requested to set 
forth in degrees of excursion any 
limitation of motion of the veteran's 
right shoulder and left knee.  The 
examiner is also requested to:  (1) 
Express an opinion as to whether pain 
that is related to the veteran's service-
connected right shoulder and left knee 
could significantly limit the functional 
ability of the right shoulder and left 
knee during flare-ups or when the right 
shoulder and left knee are used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; and (2) determine 
whether as a result of the service-
connected postoperative chondromalacia of 
the left knee and rotator cuff syndrome 
of the right shoulder, the right shoulder 
and left knee exhibit weakened movement, 
excess fatigability, or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  

3.  After undertaking any additional 
development deemed necessary, the case 
should again be reviewed on the basis of 
the additional evidence, to include any 
additional evidence already associated 
with the claims file since the Statement 
of the Case of October 2002.  If the 
benefits sought are not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




